                      Case 2:20-cv-02181-JCM-DJA Document 18 Filed 01/22/21 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    LUBA GONZALEZ,                                       Case No. 2:20-CV-2181 JCM (DJA)
                 8                                         Plaintiff(s),                  ORDER
                 9           v.
               10     TRANSUNION, LLC,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Trans Union LLC’s second motion to extend time
               14     to file status report regarding removal. (ECF No. 16).
               15            The status report on removal was due January 15, 2021. (ECF No. 14). Pursuant to Fed.
               16     R. Civ. P 6(b), defendant requests an extension of time up to and including January 22, 2021.
               17     Defendant presents good cause for this extension:
               18
                                    In this case, Counsel for Trans Union has been able to
               19                   correspond with Plaintiff via e-mail and telephone. Defendant
                                    Trans Union has sent Plaintiff a copy of the proposed Joint
               20                   Status Report but has not yet received approval to affix
                                    Plaintiff’s signature to the Report and file it with the Court.
               21                   Therefore, Trans Union requests seven (7) additional days to
                                    complete the Joint Status Report with the cooperation and
               22                   coordination of Plaintiff. This request is so that the parties are
                                    allowed the opportunity to correspond and make proposed
               23                   revisions and changes to the Joint Status Report in
                                    compliance with the Court’s requirements.
               24
                      ...
               25
                      ...
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-02181-JCM-DJA Document 18 Filed 01/22/21 Page 2 of 2



                1     Accordingly, this court grants the instant motion. (ECF No. 16).
                2            IT IS SO ORDERED.
                3            DATED January 22, 2021.
                4
                                                                  __________________________________________
                5                                                 UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
